Citation Nr: 1109461	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  09-18 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hearing loss.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

On January 28, 2010, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file and has been reviewed.  

The Veteran also submitted additional evidence to the Board after the appeal was certified to the Board.  The submission of such evidence was accompanied by a waiver of RO consideration.  38 C.F.R. § 20.1304(c) (2010).


FINDINGS OF FACT

1.  By an October 2001 decision, the RO denied service connection for PTSD and determined that new and material evidence sufficient to reopen a previously denied claim of service connection for hearing loss had not been submitted; the Veteran did not appeal.  

2.  Evidence received since the RO's October 2001 decision relates to an unestablished fact necessary to substantiate the claim of service connection for hearing loss and it raises a reasonable possibility of substantiating the underlying claim.

3.  Evidence received since the RO's October 2001 decision relates to an unestablished fact necessary to substantiate the claim of service connection for PTSD and it raises a reasonable possibility of substantiating the underlying claim.


CONCLUSIONS OF LAW

1.  The October 2001 RO decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2001).

2.  New and material evidence has been submitted to reopen the claim of service connection for hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  New and material evidence has been submitted to reopen the claim of service connection for PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  In addition, certain chronic diseases, including organic disease of the nervous system such as sensorineural hearing loss, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

As noted in the introduction, the Veteran's petition to reopen his claim for service connection for hearing loss was last denied by the RO in October 2001.  In that decision, the RO also denied service connection for PTSD.  The Veteran did not file a notice of disagreement as to that decision and the October 2001 RO decision therefore became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2001).  

As a result of the finality of the October 2001 decision, the Veteran's claims for service connection for hearing loss and PTSD may now be considered on the merits only if new and material evidence has been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).  Section 3.156(a) of title 38, Code of Federal Regulations provides the following definitions of new and material evidence:  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  In making the determination of materiality, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board notes that it must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Id.  Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384; see Butler v. Brown, 9 Vet. App. 167, 171 (1996).

To determine whether new and material evidence has in fact been submitted, the Board first must compare the evidence submitted since the previous final denial with evidence previously of record.  If the newly submitted evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not merely cumulative of other evidence that was then of record, it will be considered "new evidence" under 38 C.F.R. § 3.156(a).  If the evidence is in fact new, the Board will then consider whether it is also material.  

In this regard, the Board notes that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  See id.  

A.  Hearing Loss

In this case, the evidence of record at the time of October 2001 RO decision included:  the Veteran's service treatment records (STRs) showing that the Veteran's hearing was within normal limits at entry into and discharge from service; results of a private audiogram dated in March 1995; a May 1997 VA examination report showing bilateral sensorineural hearing loss; a June 1997 RO decision denying service connection for hearing loss; and statements from the Veteran indicating that his hearing loss had increased in severity.

In October 2001, the RO found that new and material evidence sufficient to reopen the Veteran's previously denied claim for service connection for hearing loss had not been submitted, as none of the evidence submitted since the last final denial in June 1997 showed that the Veteran had suffered hearing loss in service.  

Evidence received since the October 2001 RO decision consists of VA treatment records, statements from the Veteran, to include his January 2010 hearing testimony, and an April 2008 private audiologist's statement.  

Notably, the April 2008 statement from the private audiologist indicates that he had seen the Veteran for an audiological assessment in 1995.  At that time, the Veteran had presented with a history of hearing loss stemming from military service.  Further, during his January 2010 hearing, the Veteran testified that during service, he was exposed to loud noises from 105 and 155 millimeter howitzers.  He also stated that his hearing loss had existed since service.

The Board finds that the Veteran's assertion that he was exposed to noise in service and has since that time experienced hearing loss, as recorded in the private audiologist's statement and the January 2010 hearing transcript, suggests a possible relationship between the Veteran's current hearing loss and military service.  This evidence is new as it was not previously of record when the prior decision was made.  That is, the previous evidence showed only that the Veteran had been diagnosed as having sensorineural hearing loss.  Further, it is material because it is supporting evidence of a nexus between a currently diagnosed hearing loss and military service.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (stating that "[l]ay testimony is competent . . . to establish the presence of observable symptomatology and 'may provide sufficient support for a claim of service connection'" (quoting Layno v. Brown, 6 Vet. App. 465, 469 (1994))); see also Hickson v. West, 12 Vet. App. 247, 253 (1999) (establishing service connection requires evidence of a nexus between the claimed in-service disease or injury and the present disability).  It is also material because, as discussed in further detail below, it satisfies the "low threshold" necessary to trigger VA's duty to provide the Veteran with a VA medical examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See Shade, supra.  

As a result, the Board finds that the April 2008 private audiologist's statement and the Veteran's January 2010 hearing testimony, both of which are presumed credible, see Justus, supra, constitutes new and material evidence.  The evidence is not dispositive of the nexus issue, but it nevertheless relates to an unestablished fact necessary to substantiate the underlying claim and it raises a reasonable possibility of substantiating the claim.  Accordingly, the claim of service connection for hearing loss is reopened with the submission of new and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

B.  PTSD

The Veteran's claim for service connection for PTSD was previously denied by an October 2001 RO decision.  At that time, the evidence of record consisted of:  the Veteran's STRs, which were silent for any mental health complaints or treatment; and the Veteran's service personnel records, showing that his military occupational specialty (MOS) was a field artillery battery man and that he had participated in combat operations ashore in the Republic of Vietnam with the 3d Marine Division.

In its October 2001 decision, the RO denied service connection for PTSD upon finding that the evidence contained neither a current diagnosis of PTSD, nor any information related to the Veteran's alleged in-service stressors.

Evidence received since the October 2001 RO decision consists of VA mental health treatment records, showing diagnostic impressions of PTSD and depressive disorder; an October 2008 statement in support claim for service connection for PTSD, wherein the Veteran reported being shot at by the enemy and stated that two good friends were killed, which caused him feelings of guilt that he had survived; the Veteran's January 2010 hearing testimony concerning his PTSD symptomatology and alleged stressors; and the Veteran's wife's testimony during the January 2010 hearing.

Notably, the VA treatment records show that in 2007, the Veteran was in group therapy for PTSD and depression.  He reported feeling frustrated for 30 or 40 years.  They also show that the Veteran reported feelings of guilt because he had lived and his friends had died in service.  He stated that he felt bitter about the way that he was treated upon returning home from the war.  Her reported panic attacks, trouble sleeping, and being easily frustrated.  During the January 2010 hearing, the Veteran stated that he lost two close friends in Vietnam.  He also stated that his camp was surrounded by dead bodies and grave markers.

The Board finds that the VA treatment records, the Veteran's October 2008 statement, and his January 2010 hearing testimony suggests that not only does the Veteran have PTSD, but that there is a possible relationship between his PTSD and military service.  This evidence is new as it was not previously of record when the prior decision was made.  That is, the previous evidence failed to contain a diagnosis of PTSD or any information related to the Veteran's in-service stressors.  Further, it is material because it is supporting evidence of a current PTSD diagnosis and of a nexus between the Veteran's current PTSD and military service.  See Hickson v. West, 12 Vet. App. 247, 253 (1999) (establishing service connection requires evidence of current disability, in-service disease or injury, and a nexus between the claimed in-service disease or injury and the present disability).  As stated previously, in determining whether new evidence is also material, the "credibility of the evidence is to be presumed."  Justus, supra.  
As a result, the Board finds that the VA treatment records and the Veteran's lay statements constitute new and material evidence sufficient to reopen his claim.  The evidence is not dispositive of the nexus issue, but it nevertheless relates to an unestablished fact necessary to substantiate the underlying claim and it raises a reasonable possibility of substantiating the claim.  Accordingly, the claim of service connection for PTSD is reopened with the submission of new and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for hearing loss will be reopened.  To that limited extent, the appeal is granted.

New and material evidence having been received, the claim of entitlement to service connection for PTSD will be reopened.  To that limited extent, the appeal is granted.


REMAND

Given that the Board has found that the claims for service connection for hearing loss and PTSD should be reopened, the agency of original jurisdiction (AOJ) must adjudicate these claims on the merits in the first instance.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

The Board notes that although the Veteran was afforded a VA examination in 1997 in connection with his claim for service connection for hearing loss, the examiner did not opine as to the etiology of the Veteran's hearing loss.  Further, the Veteran has not been afforded a VA examination in connection with his claim for service connection for PTSD.  (Although the Veteran was scheduled for VA examinations in connection with these two claims in April 2009 and failed to report, the record contains no notice to the Veteran, or his representative, of the scheduled examinations.)  Further, the Veteran indicated during his January 2010 hearing that he would report for any necessary examinations if ordered on remand.  

In accordance with the duty-to-assist provisions codified at 38 U.S.C.A § 5103A(d) and by regulation found at 38 C.F.R. § 3.159(c)(4) (2010), a medical opinion or examination is required if the information and evidence of record does not contain sufficient medical evidence to decide the claim, but there is-

(1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability.

McLendon, supra.

At the outset, the Board notes that the 1997 VA examination report and the private audiogram suggest that the Veteran has a current hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385 (2010).  The Board also finds credible the Veteran's account of noise exposure in service, as it is consistent with his MOS (field artillery battery man).  Thus, the question is one of nexus.  In this case, the Veteran has stated his lay opinion as to why he believes that his hearing loss is related to service - his noise exposure during service.  He has also stated that he has experienced hearing loss since service.  Based on this evidence, the Board has determined that "low threshold" necessary to establish entitlement to a VA medical examination has been satisfied.  McLendon, 20 Vet. App. at 83 ("credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation" may indicate that a current disability "may be associated" with military service).  Accordingly, the Board finds that on remand, the AOJ must schedule the Veteran for a VA audiology examination that addresses the nature and etiology of any current hearing loss.  Thus, the examiner should include a nexus opinion as to whether it is at least as likely as not that the Veteran's hearing loss is attributable to his active military service or to a service-connected disability.

In this regard, the Board notes that the Veteran's entrance and separation examination reports show normal hearing.  However, it appears that the only hearing test done at separation was a whispered voice test.  As noted in Training Letter 10-02, which was issued in March 2010 regarding the adjudication of claims for hearing loss, "whispered voice tests are notoriously subjective, inaccurate, and insensitive to the types of hearing loss most commonly associated with noise exposure."  VBA Training Letter 211D (10-02), dated March 18, 2010.  In that letter, the Director of the VA Compensation and Pension Service stated that "whispered voice tests . . . cannot be considered as reliable evidence that hearing loss did or did not occur."  Id.  On remand, the audiologist must consider all of the evidence of record, to include the Veteran's lay statements, and follow the guidelines sets set forth in VBA Training Letter 10- 02.

As to the Veteran's claim for service connection for PTSD, the Board finds that further development should be undertaken on remand prior to the AOJ's adjudication of the claim on the merits in the first instance.

Service connection for PTSD requires:  (1) a medical diagnosis of PTSD utilizing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) criteria, in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  See Cohen v. Brown, 10 Vet. App. 128, 138 (1997); 38 C.F.R. § 3.304(f) (2010).

If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).

If the Veteran's alleged stressor(s) is not combat related, then generally that stressor must be established by official service records or other credible supporting evidence.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).  However, if the claimed non-combat stressor is related to the veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service.  Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)); 75 Fed. Reg. 41,092 (July 14, 2010) (correcting the effective date of the rule published on July 13, 2010).  

At the outset, the Board notes that it is unclear whether the Veteran engaged in combat.  VA's General Counsel has interpreted the phrase "engaged in combat with the enemy" as requiring that the veteran have personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  VAOPGCPREC 12-99.  Here, it appears that the RO previously conceded that the Veteran engaged in combat.  However, although the Veteran's service personnel records indicate that from June 1965 to April 1966, he participated in operations ashore with the 3d Marine Division in direct support of the Republic of Vietnam, the Veteran did not receive any medals that are indicative of combat.  

As to the Veteran's claimed stressors, during his January 2010 hearing, the Veteran testified that when his unit disembarked the ship in Vietnam, they came under attack and ambush by the enemy.  He stated that his friend L. B., who he knew from boot camp and who was assigned to the same battalion, was killed immediately.  The Veteran indicated his belief that this had occurred in April 1965.  The Veteran further testified that in September 1965, while he was on guard duty, another close friend was killed when they came under ambush by the enemy.

A review of the Veteran's service personnel records shows that he disembarked the USS Point Defiance on June 16, 1965, at Da Nang, Vietnam, at which time he was serving with Battery "D", 2nd Battalion, 12th Marine, 3d Marine Division.  The Board notes that an electronic search of names on the Vietnam Wall (http://thewall-usa.com ) reveals that a marine named L. B. was killed on June 18, 1965, in Quang Nam, South Vietnam.  His cause of death is listed as a non-hostile accidental homicide.  Thus, although this information supports the Veteran's contention that his friend was killed shortly after the time that he arrived in Da Nang, it raises a question as to the Veteran's account of the incident - i.e., whether the stressor was potentially combat related and whether the Veteran actually witnessed the death.  

Accordingly, on remand, the AOJ should request from the Veteran more detailed information regarding his alleged stressors, including dates and times and locations of the alleged stressors.  After obtaining the Veteran's response, the AOJ should request the Veteran's unit records from the appropriate agency in an attempt to verify his participation in combat and alleged stressor events.

The Veteran is reminded that the duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  He must provide as detailed information as possible regarding his claimed stressors.  

Further, although the Veteran's VA treatment records contain a diagnostic impression of PTSD rendered by a licensed clinical social worker, it is not clear that that this impression conforms to the DSM-IV criteria.  Nor is the basis of that impression ascertainable from the records before the Board.  Thus, because the record does not reflect that the Veteran has been afforded a PTSD-specific examination, nor been diagnosed with PTSD specifically by a VA or VA-contracted psychiatrist or psychologist who has confirmed that the identified stressors are adequate to support a diagnosis of PTSD, the Board finds that a remand is necessary to secure a PTSD examination to ascertain whether the Veteran in fact has PTSD that is a result of an identified in-service stressor(s).  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,852; see also 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted).  

On remand, the Veteran must be afforded a VA examination in order to obtain a current diagnosis based on both an examination and a thorough review of his claims file.  Specifically, the Veteran must be afforded a psychiatric evaluation by a VA or VA-contracted psychiatrist or psychologist, to include particular attention to the diagnoses made as a result of VAMC treatment.  In the report, the examiner must address the relationship between any diagnosed PTSD and the Veteran's reported in-service stressors and must specifically discuss whether the Veteran's identified stressors are related to his fear of hostile military or terrorist activity; whether the identified stressors are adequate to support a diagnosis of PTSD; and whether his symptoms are related to the identified stressors.  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843-44; VBA Training Letter 211B (10-05).

Further, under Clemons v. Shinseki, 23 Vet. App. 1 (2009), and in light of the other psychiatric diagnosis of record (depressive disorder), in order to properly assess the Veteran's service connection claim, in addition to conducting a psychiatric examination, the designated examiner must provide a medical nexus opinion with respect to any identified acquired psychiatric disorder.  The opinion must address whether the Veteran has an acquired psychiatric disorder that is attributable to any period of active military service.  

Accordingly, the case is REMANDED to the AOJ for the following actions:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for hearing loss since service.  The AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.  

2.  The AOJ should contact the Veteran and request that he identify the names, addresses and approximate dates of treatment for all health care providers, VA and private, who may possess additional records pertinent to his claim for service connection for PTSD.  The AOJ must also provide the Veteran and his representative with the language of the new regulation relating to PTSD found at 75 Fed. Reg. 39,852.  The AOJ should attempt to obtain and associate with the claims folder any medical records identified by the Veteran that are not already of record.  

3.  The AOJ should contact the Veteran and request that he provide specific details regarding any claimed stressor incidents.  Dates, places and units involved in any stressor event should be identified by the Veteran.  He should indicate whether he was an eye-witness to the event that killed any friend of his.  He should be asked to describe the event(s) in detail.  To the best of his knowledge, the Veteran should provide the AOJ with the full names and unit assignments of any person whose death he claims as a stressor.  

4.  The AOJ should then take the steps necessary to attempt to corroborate any specific stressor(s) identified by the Veteran.  Specifically, the AOJ should contact the U.S. Army Joint Services Records Research Center (JSRRC) or other appropriate agency and ask for research of unit histories or other unit records, daily journals, operational reports, and casualty records for Battery "D", 2nd Battalion, 12th Marine, 3d Marine Division, that might serve to independently verify the Veteran's alleged stressful experiences or provide information regarding his participation in combat.  A records search should encompass any time period specifically identified by the Veteran.  If the search for corroborating information leads to negative results, this should be documented in the claims file.

5.  Schedule the Veteran for a VA audiology examination.  (This should be done after action requested in paragraph 1, above is completed to the extent feasible.)  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  The audiologist is requested to identify auditory thresholds, in decibels, at frequencies of 500, 1000, 2000, 3000, and 4000 Hertz.  A Maryland CNC Test should also be administered to determine speech recognition scores.  The audiologist must review the Veteran's lay statements regarding his in-service noise exposure and hearing loss.  The audiologist must also specifically consider the impact of the conceded in-service noise exposure.  All studies, tests, and evaluations should be performed as deemed necessary by the audiologist.  The results of any testing must be included in the examination report.

The audiologist should provide an opinion as to whether the Veteran's current hearing loss is at least as likely as not related to his in-service noise exposure/acoustic trauma.  In doing so, the audiologist must consider all of the evidence of record and follow the guidelines sets set forth in VBA Training Letter 10-02.  A rationale for all opinions expressed must be provided.

If the audiologist determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the audiologist should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the audiologist should be undertaken so that a definitive opinion can be obtained.)

6.  Schedule the Veteran for a VA examination in connection with his claim for service connection for PTSD.  (This should be done after action requested in paragraphs 2 through 4 above is completed to the extent feasible.)  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  

Psychological testing must be conducted with a view toward determining whether the Veteran in fact meets the criteria for a diagnosis of PTSD.  A VA or VA-contracted psychiatrist or psychologist must review the Veteran' claims file and test results, examine the Veteran, and provide an opinion as to whether the Veteran has symptomatology that meets the diagnostic criteria for PTSD.  The examiner must identify the specific stressor(s) underlying any PTSD diagnosis and comment upon the link between the current symptomatology and the Veteran's stressor(s).  In the report, the examiner must address the relationship between any diagnosed PTSD and any identified in-service stressor and must specifically address whether the Veteran's identified stressors are related to his fear of hostile military or terrorist activity; whether the identified stressors are adequate to support a diagnosis of PTSD; and whether his symptoms are related to any identified stressor.  A complete rationale must be provided for all opinions expressed.

In addition to an opinion regarding PTSD, the examiner must provide an opinion as to the medical probabilities that the Veteran has any other current acquired psychiatric disorder that is related to his active military service.  The examiner should pay specific attention to the diagnosis of depressive disorder.  

7.  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the Veteran's last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable. 

8.  The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

9.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.  

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


